t c memo united_states tax_court bruce selig and elaine selig petitioners v commissioner of internal revenue respondent docket no filed date p exhibited exotic automobiles state-of-the- art high technology vehicles with unique design features or equipment for a fee ps claimed depreciation_deductions for such automobiles p's wholly owned s_corporation made expenditures related to p's plans to open an exotic car entertainment complex held the exotic automobiles were subject_to obsolescence and thus were depreciable under sec_167 and sec_168 sec_2 held further the expenditures made by p's wholly owned s_corporation are nondeductible under sec_162 i r c on account of being preopening expenses not incurred_in_a_trade_or_business of the corporation held further the sec_6661 i r c additions to tax and sec_6662 i r c penalties determined by respondent are in part sustained richard j sapinski and robert j alter for petitioners robert a baxter for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in income_tax and additions to tax as follows year deficiency additions to tax and penalties sec_6651 sec_6661 a sec dollar_figure big_number big_number dollar_figure big_number dollar_figure --- --- big_number --- dollar_figure --- --- big_number --- --- after concessions the issues remaining for decision are whether petitioners are allowed_depreciation deductions with regard to certain exotic automobiles owned and exhibited by petitioner husband whether exotic bodies inc an s_corporation within the meaning of sec_1361 was engaged in a trade_or_business such that petitioners may claim certain losses from that corporation the basis of certain shares of stock in bsg corp and petitioners' liability for the additions to tax under sec_6661 and penalties under sec_6662 set forth above in their opening brief petitioners proposed no findings_of_fact or made any argument with regard to the basis of any shares in bsg corp in her opening brief respondent argued that since petitioners bear the burden_of_proof and have failed to introduce any evidence the court should find against petitioners and hold for respondent on that issue in their reply brief petitioners state that subsequent to the trial petitioners and respondent agreed that the adjustment to the capital_gain realized by petitioners in with respect to bruce's basis in bsg corp proposed by respondent was correct we take that as a concession by petitioners and on that basis sustain so much of the deficiencies as relate to that issue in a footnote petitioners added petitioners contend that the parties' agreement with respect to respondent's determination of bruce's basis in bsg corp in this case allows them to correct their erroneously computed share of bsg corp 's subchapter_s_corporation losses in and under i r c suffice it to say that neither nor is a year before us and therefore we have no jurisdiction to determine any overpayment for either of such years see sec_6512 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact filed by the parties and attached exhibits are incorporated herein by this reference petitioners resided in cherry hill new jersey at the time the petition was filed petitioners are husband and wife who made joint returns of income for each of the years in question petitioner husband petitioner is a successful businessman in petitioner opened a limousine leasing business under the name scott's limo leasing scott's limo scott's limo was conducted as a sole_proprietorship exotic automobiles are state-of-the-art high technology vehicles with unique design features or equipment in and petitioner purchased the following exotic automobiles the exotic automobiles to be exhibited at car shows year of purchase type cost dollar_figure lotus pantera lotus espirit dollar_figure gemballa ferraritestarossa dollar_figure during the years in issue scott's limo displayed the exotic automobiles at car shows and earned fees for doing so for through scott's limo received gross_income with respect to the exotic automobiles as follows year gross_income dollar_figure big_number big_number big_number the exotic automobiles did not have license plates and were not set up to be used on the street they were not driven and were used exclusively for car shows or related promotional photography petitioners claimed the following depreciation_deductions with regard to the exotic automobiles automobile lotus pantera lotus espirit gemballa ferrari testarossa depreciation claimed in dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number exotic bodies inc the corporation is a new jersey corporation at all times here relevant the corporation was wholly owned by petitioner the corporation was organized in for and the corporation was an s_corporation within the meaning of sec_1361 for those years the corporation made its federal_income_tax returns on the basis of a calendar_year the corporation was formed for the purpose of putting together exotic cars for shows as well as for cross-promoting different products eg automobile-related paraphernalia such as t-shirts and frames for license plates the corporation was a marketing vehicle for the promotional aspects of the exotic cars owned by petitioner for the corporation reported gross_receipts of dollar_figure and an ordinary_loss of dollar_figure on its federal_income_tax return those gross_receipts along with dollar_figure of corporate expenses which were accepted as verified by respondent were allocated by respondent to scott's limo petitioners have agreed to that adjustment for both and the corporation reported gross_receipts of zero on its federal_income_tax return for it reported an ordinary_loss of dollar_figure for it reported an ordinary_loss of dollar_figure neither the corporation's return nor its tax_return reflects either a cost_of_goods_sold an inventory or any wages paid to employees the corporation sold no merchandise during either or i introduction opinion we must decide whether certain automobiles owned by petitioner give rise to deductions for depreciation for tax purposes whether petitioner's s_corporation was in a trade_or_business so that petitioners may claim certain losses_incurred by such corporation and whether petitioners are liable for certain additions to tax petitioners bear the burden_of_proof rule a ii depreciation sec_167 provides that a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property_used_in_the_trade_or_business or of property held by the taxpayer for the production_of_income shall be allowed as a depreciation deduction generally sec_168 provides that the depreciation deduction provided by sec_167 for any tangible_property shall be determined by using certain applicable methods periods and conventions exotic automobiles are state-of-the-art high technology vehicles with unique design features or equipment petitioner owned exotic automobiles that during through he exhibited for a fee the fees earned by petitioner for such sec_167 provides as follows general_rule --there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income sec_168 provides as follows accelerated_cost_recovery_system general_rule --except as otherwise provided in this section the depreciation deduction provided by sec_167 for any tangible_property shall be determined by using-- the applicable_depreciation_method the applicable_recovery_period the applicable convention exhibitions were substantially less than the depreciation_deductions petitioner claimed with respect to such automobiles the parties do not dispute either that the exotic automobiles are tangible_property or the exotic cars were used in petitioner's trade_or_business also they do not dispute any aspect of applying sec_168 to the exotic automobiles if we conclude that sec_168 is applicable to the exotic automobiles the dispute between the parties is whether a depreciation deduction is allowable under sec_167 for automobiles held in a pristine condition and exhibited for a fee the long and the short of it is yes providing the automobiles are subject_to obsolescence we have found that the exotic automobiles were state-of-the-art high technology vehicles with unique design features or equipment we have no doubt that over time the exotic automobiles would because of just those factors become obsolete in petitioner's business the fact that petitioners have failed to show the useful lives of the exotic automobiles is irrelevant cf 103_tc_285 affd 65_f3d_329 3d cir 103_tc_247 affd __ f 3d __ 2d cir in the liddle and simon cases we interpreted sec_168 as added to the code by section a of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 sec_168 the operative term in sec_168 is recovery_property the term recovery_property is defined in relevant part to mean tangible_property of a character subject_to the allowance for depreciation used in a trade_or_business sec_168 in the simon case we dealt with two antique violin bows that the taxpayers both professional musicians used in that trade_or_business in the liddle case we dealt with an antique viol also used by a professional musician in his trade_or_business in both cases we rejected the commissioner's argument that for the instruments to be property of a character subject_to the allowance for depreciation ie recovery_property within the meaning of sec_168 the taxpayers had to show the useful_life of the property liddle v commissioner supra pincite simon v commissioner supra pincite we found it sufficient that the taxpayers had proven that the instruments were subject_to exhaustion wear_and_tear or obsolescence liddle v commissioner supra pincite simon v commissioner supra in congress extensively revised and restated sec_168 tax_reform_act_of_1986 tra publaw_99_514 sec a 100_stat_2121 as restated sec_168 is applicable to property placed_in_service after tra publaw_99_514 sec a 100_stat_2143 the term recovery_property does not appear in sec_168 as restated there is no indication however that congress intended to reimpose the requirement eliminated by erta that a taxpayer must show the useful_life of property if the taxpayer is to determine the sec_167 depreciation deduction under sec_168 therefore we shall follow liddle v commissioner supra and simon v commissioner supra in interpreting sec_168 as restated accordingly if petitioners can show that the exotic automobiles were subject_to exhaustion wear_and_tear or obsolescence they are entitled to the depreciation_deductions that they claimed petitioners do not seriously attempt to prove that the exotic automobiles were subject_to wear_and_tear in the sense of physical deterioration indeed they state that obsolescence is the principal basis for their claim of depreciation_deductions respondent argues that petitioners have failed to prove that the exotic automobiles are subject_to obsolescence from the beginning it has been clear that a taxpayer could recover the cost of business property over a period shorter than the ordinary useful_life of the property if the taxpayer could show that the assets would become obsolete in the business prior to the end of such ordinary useful_life see eg columbia malting co v commissioner 1_bta_999 sec_1_167_a_-9 income_tax regs addresses obsolescence in pertinent part it states the depreciation allowance includes an allowance for normal obsolescence which should be taken into account to the extent that the expected useful_life of property will be shortened by reason thereof obsolescence may render an asset economically useless to the taxpayer regardless of its physical condition obsolescence is attributable to many causes including technological improvements and reasonably foreseeable economic changes among these causes are normal progress of the arts and sciences supersession or inadequacy brought about by developments in the industry products methods markets sources of supply and other like changes and legislative or regulatory action in columbia malting co v commissioner supra pincite we said in order that the taxpayer may be entitled to the obsolescence deduction in the years involved there must have been substantial reasons for believing that the assets would become obsolete prior to the end of their ordinary useful_life and second it must have been known or believed to have been known to a reasonable degree of certainty under all the facts and circumstances when that event would likely occur under sec_168 we need not concern ourselves with the second part of that test when obsolescence would occur since we need not determine the actual_useful_life of the property as to the first part of the test we assume that the ordinary useful_life of the exotic automobiles in petitioner's trade_or_business as show cars was indeterminable petitioners have introduced no evidence from which we could find that the exotic automobiles were subject_to wear_and_tear or exhaustion nevertheless we are convinced that the exotic automobiles had a limited useful_life as show cars the exotic automobiles are state-of-the-art high technology vehicles with unique design features or equipment petitioner testified that show cars such as the exotic automobiles are state of the art and within three years or four years five years there could be new cars that are more state of the art and cars change based on their technological opulence a business_associate of petitioner's leon altemose who had staged exotic car shows testified these highly customized modified exotic cars have a limited life and i think it's about a year typically maybe two years and then they start to drop significantly in value because they are replaced by something better we do not need to determine the precise useful_life of the exotic automobiles indeed petitioner testified that some of the exotic automobiles might be shown for many years nevertheless we are convinced that the exotic automobiles precisely because of their nature as state-of-the-art high technology vehicles had a useful_life as show cars shorter than their ordinary useful_life and thus suffered obsolescence we so find explicit in our finding is a finding that the exotic automobiles were not museum pieces of indeterminable useful_life respondent cites us the u s court of claims' decision in 661_f2d_203 at issue there was the cost of restoring antique automobiles primarily held for display in connection with the taxpayer's trade_or_business the taxpayer argued that the restoration costs were depreciable over the period in which the restoration could be estimated to be useful in the business_of_the_taxpayer the u s court of claims disallowed a depreciation deduction in part on the basis that the evidence establishes that there is no limit on the useful_life of a restored car or other vehicle as a museum object id f 2d pincite in simon v commissioner t c pincite we acknowledged that to qualify as recovery_property in the case of a passive business asset that suffered no wear_and_tear a taxpayer would have to prove a determinable useful_life an example of a passive business asset that normally would suffer no wear_and_tear is a painting displayed for business purposes e g clinger v commissioner tcmemo_1990_459 painting purchased by a professional artist and displayed in part for marketing reasons not recovery_property for failure to prove determinable useful_life once a taxpayer establishes that an asset is subject_to exhaustion wear_and_tear or obsolescence however we need not concern ourselves with the particular useful_life of the asset liddle v commissioner t c pincite simon v commissioner supra it is of course possible that the exotic automobiles might some day become museum pieces respondent suggests that they were museum pieces but she offers no evidence to support that claim we are satisfied that the exotic automobiles were show cars which because of obsolescence had a limited useful_life not museum pieces with an indeterminable useful_life the facts of the harrah's club case are distinguishable at the conclusion of the trial in this case respondent stated that she no longer would rely on sec_183 as a basis for disallowing any deductions in this case accordingly we will not inquire whether petitioner's activity of showing the exotic automobiles was an activity engaged in for profit iii trade_or_business for and respondent disallowed losses passed through from the corporation to petitioner respondent disallowed such losses in their entirety in the amounts of dollar_figure and dollar_figure for and respectively the corporation was an s_corporation and petitioner was entitled to take into account his pro_rata share of the corporation's items of income and loss see sec_1366 one ground on which respondent disallowed the losses was that during and the corporation was not carrying_on_a_trade_or_business as required by sec_162 sec_162 provides in pertinent part there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the corporation reported neither gross_receipts nor gross_income for either or its ordinary losses reported on its federal_income_tax returns were composed of the following items taxes interest advertising dollar_figure big_number dollar_figure amortization bank charges prof fees travel meals entertainment big_number telephone big_number --- leasing --- office exp --- postage total dollar_figure big_number --- --- --- big_number big_number dollar_figure as to the corporation's activities in and petitioner testified that for it was active but it was not active in marketing of the clothing at that point in time there was not a lot of sales being generated at that point in time we were actively marketing the fundraising at that point in time and for we were fulfilling all the obligations for the future shareholders as well as the shareholders that were putting exotic bodies together all marketing all research all development petitioners' argument is that the corporation had entered into business in and that its expenditures in and were to extend its existing line_of_business to the higher end merchandise market petitioners rely on briarcliff candy corp v commissioner 475_f2d_775 2d cir revg tcmemo_1972_43 for the proposition that a taxpayer's expenditures in furtherance of its attempt at expansion are currently deductible under sec_162 respondent argues that in and the corporation had not yet entered into a trade_or_business and that its expenditures during those years were nondeductible preopening expenses respondent cites 345_f2d_901 4th cir vacated and remanded on other issues 382_us_68 original holding on this issue reaffd 354_f2d_410 4th cir overruled on other grounds ncnb corp v united_states 684_f2d_285 4th cir for the proposition that preopening expenses are nondeductible the uniform teaching of certain prior cases is that even though a taxpayer has made a firm decision to enter into business and over a considerable period of time spent money in preparation for entering that business he still has not engaged in carrying on any trade_or_business within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized fn refs omitted we agree with respondent that the expenditures made by the corporation during and were nondeductible preopening expenses petitioners have not carried their burden of proving that the corporation had engaged in carrying on any trade_or_business before or during the years in question although the corporation may have reported gross_receipts from the sale of what petitioners characterize as mostly low cost merchandise during such receipts and the corporation's verifiable expenses for were allocated by respondent to scott's limo petitioners agreed to that adjustment from those facts we conclude and find that the receipts and expenditures were incurred in the trade_or_business of scott's limo not in a trade_or_business of the corporation we are convinced and find that the corporation was engaged in no trade_or_business during likewise we are convinced and find that the corporation was engaged in no trade_or_business during either or we have found that the corporation sold no merchandise in either or petitioners argue that in and petitioner refocused scott's limo's car exhibition activities on becoming a fixed- site exhibitor of its exotic cars at his planned exotic car entertainment complex likewise the corporation refocused its activities during these years in an effort to continue to compliment sic scott's limo's new-found market as the lead exhibitor at the entertainment complex the corporation was to play some role with regard to scott's limo's expansion plans whatever that role was the exotic car entertainment complex did not open in or and the corporation had not commenced business activities in support thereof during and the corporation's expenditures during and were nondeductible preopening expenses accordingly we sustain respondent's disallowance of the losses passed through from the corporation to petitioner iv additions to tax a sec_6661 respondent has determined additions to tax under sec_6661 for and sec_6661 provides for an addition to the tax for any year for which there is a substantial_understatement_of_income_tax a substantial_understatement is defined as an understatement that exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure sec_6661 the amount of the addition_to_tax i sec_25 percent of the underpayment attributable to a substantial_understatement 90_tc_498 the amount of the understatement however is reduced by amounts attributable to items for which there existed substantial_authority for the taxpayer's position or where the taxpayer disclosed relevant facts concerning the items with his tax_return sec_6661 respondent may waive all or part of the sec_6661 addition_to_tax on a showing by the taxpayer that there was reasonable_cause for the understatement or part thereof and that the taxpayer acted in good_faith respondent has determined that all of petitioners' underpayments of income_tax_liability for and are attributable to substantial understatements of income_tax_liability due to our decision with regard to the depreciation issue and concessions made by the parties we are unable to determine whether there are substantial understatements of income for and we can however address the single remaining issue raised by petitioners with regard to imposition of the sec_6661 additions for both and any applicable sec_6661 addition_to_tax can be computed pursuant to rule petitioners argue that respondent should have exercised her authority to waive the sec_6661 additions to tax for and because petitioners showed reasonable good-faith reliance on their tax advisers and the positions at issue were at the very least reasonable interpretations of the then-existing case law and statutory regulatory authority on these issues apparently petitioners restrict that argument to the depreciation_deductions which issue we have resolved favorably to petitioners and not to any items that may have been conceded by petitioners in any event we do not believe that respondent abused her discretion not to waive the addition_to_tax while the authority to waive the sec_6661 addition_to_tax rests with respondent not with this court the denial of a waiver by respondent is reviewable by the court under a standard of abuse_of_discretion 91_tc_1079 nevertheless petitioners have not proven that petitioners sought such a waiver prior to trial or that petitioners provided to respondent any evidence regarding reasonable_cause or good_faith to support a waiver petitioners have not proven that respondent had any information prior to trial that would have led her to consider waiving the sec_6661 additions accordingly as we noted in brown v commissioner tcmemo_1992_15 we cannot find that respondent abused her discretion when petitioner never requested respondent to exercise it see also mccoy enterprises inc v commissioner tcmemo_1992_693 same affd 58_f3d_557 10th cir affg on precisely that point on the premises stated the sec_6661 additions to tax determined by respondent are sustained b sec_6662 respondent has determined accuracy related penalties under sec_6662 for and sec_6662 provides for an accuracy related penalty in the amount of percent of the portion of any underpayment_of_tax liability attributable to among other things any substantial_understatement_of_income_tax sec_6662 a substantial_understatement is defined as an understatement which exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure sec_6662 the amount of the understatement however is reduced by amounts attributable to items for which there existed substantial_authority for the taxpayer's position or where the taxpayer disclosed relevant facts concerning the items with his tax_return sec_6662 no penalty is imposed with respect to any portion of an underpayment if the taxpayer can show that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 respondent has determined that all of petitioners' underpayments of income_tax_liability for and are attributable to substantial understatements of income_tax_liability as is true for and due to our decision with regard to the depreciation issue and concessions made by the parties we are unable to determine whether there are substantial understatements of income for and we can however address the two remaining issues raised by petitioners with regard to imposition of the sec_6662 penalties for both and any applicable sec_6662 penalties can be computed pursuant to rule petitioners argue that there was substantial_authority for treating the corporation's expenditures in and as those of an established trade_or_business petitioners rely on the following proposition the evidence established that the corporation had by gone far beyond any preparatory efforts and had in fact begun actively selling various exotic car-related merchandize sic at car shows featuring scot's sic limo's exotic cars petitioners cite briarcliff candy corp v commissioner 475_f2d_775 2d cir and ncnb corp v united_states 684_f2d_285 4th cir for the proposition that expenses_incurred during a business transition or expansion by an existing business are fully deductible such authorities are not on point we have found that the corporation did not engage in any trade_or_business in or in or in part we did so in reliance on petitioners' agreement that the corporation's receipts and verifiable expenses for properly were allocable to the trade_or_business of scott's limo petitioners have adduced no authority substantial or otherwise to support deductions on the facts as we have found them and as apparently petitioners have agreed to them finally in the petition petitioners aver as a fact in support of their assignment that respondent erred in determining penalties under sec_6662 that petitioners acted in good_faith in reliance on professional advice in filing their returns as they did and had a reasonable basis for and belief in the accuracy of said returns respondent denies that averment we assume that petitioners meant to invoke the reasonable_cause exception of sec_6664 however petitioners do not mention sec_6664 in their opening brief and in their reply brief state only the facts demonstrate that petitioners come within the provisions of sec_6664 and are entitled to relief thereunder apparently the facts that petitioners rely on are that petitioners and their accountant clearly made a good_faith effort to determine their true tax_liabilities for the years at issue petitioners have not particularized the portions of the and underpayments with respect to which they claim to have acted with reasonable_cause and in good_faith except perhaps with respect to the depreciation_deductions an issue that we have resolved in petitioners' favor petitioners have proposed no findings_of_fact that would allow us to conclude that petitioners acted with reasonable_cause and in good_faith the closest petitioners come is a proposed finding which we have declined to make bruce has no accounting or tax background and depended entirely on giunta a certified_public_accountant for tax reporting positions taken on petitioners' and returns petitioners have failed to carry their burden of showing that they acted with reasonable_cause and in good_faith with respect to any portion of the underpayments in tax determined by respondent for or except those portions of such underpayments attributable to depreciation of the exotic automobiles see sec_1_6664-4 income_tax regs subject_to the rule computation sec_6662 applies to the whole of the underpayments determined by respondent for and except those portions attributable to depreciation of the exotic automobiles to that extent respondent's determinations of penalties under sec_6662 is sustained decision will be entered under rule
